internal_revenue_service number release date index number -------------------------------- ------------------------------ -------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 plr-129840-15 date date x y p1 p2 state a state b date date date date date date -------------------------------------------------------------------------------------- ------------------------------------------------------------ --------------------------- ------------------------------------------ ----------------------------------------------- ------------ ------------ ----------------------- --------------------- ------------------- ------------------ ----------------- -------------------------- plr-129840-15 dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was formed under the laws of state on date and elected to be treated as an s_corporation effective date on date x issued shares of its stock to y a state b limited_liability_company taxable as a corporation for federal_income_tax purposes therefore x’s election terminated on date on date x issued shares of its stock to p1 a limited_liability_company taxable as a partnership for federal_income_tax purposes further on date x issued shares of stock to p2 a limited_liability_company taxable as a partnership for federal_income_tax purposes therefore x’s s_corporation_election would have terminated on date and again on date if it had not already terminated on date when x issued shares of its stock to p1 and p2 respectively on date x was acquired by a corporation and restructured x represents that the issuance of x stock to y p1 and p2 ineligible shareholders was not motivated by tax_avoidance or retroactive tax planning additionally x represents that x and its shareholders have filed their federal_income_tax returns consistent with having a valid s_corporation_election in effect for x x and its shareholders have agreed to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation plr-129840-15 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1366 generally provides that in determining the tax of an s_corporation shareholder there shall be taken into account the shareholder’s pro_rata share of the separately and nonseparately stated items of income including tax-exempt_income loss deduction and credit of the s_corporation sec_1366 generally provides that the aggregate amount of losses and deductions taken into account by an s_corporation shareholder under sec_1366 for any taxable_year shall not exceed the sum of the shareholder’s adjusted bases in the stock and indebtedness of the corporation sec_1366 provides that any loss or deduction which is disallowed under sec_1366 carries forward indefinitely to succeeding taxable years in which the corporation is an s_corporation sec_1366 provides a special rule for the carryover of suspended losses if a corporation's s election is terminated under sec_1366 if losses have been disallowed in the last taxable_year for which a corporation is an s_corporation the losses are treated as incurred by the shareholder on the last day of any post- termination transition_period under sec_1366 the aggregate amount of losses and deductions taken into account under sec_1366 is limited to the adjusted_basis of the shareholder's stock in the corporation determined on the last day of the post- termination transition_period any losses and deductions in excess of a shareholder's adjusted stock basis are permanently disallowed sec_1_1366-2 conclusion based solely on the information submitted and the representations made we conclude that x’s s_corporation_election terminated on date when shares of x were transferred to y an ineligible shareholder we further conclude that the termination was inadvertent within the meaning of sec_1362 moreover had x’s s_corporation_election not already terminated it would have terminated on date and again on date when plr-129840-15 shares of x were transferred to p1 and p2 respectively similarly these terminating events would have been inadvertent terminations within the meaning of sec_1362 accordingly under sec_1362 x will be treated as an s_corporation from date until date when x was restructured provided that x’s s election was valid and was not otherwise terminated under sec_1362 during the period of date to date y will be treated as a shareholder of x during the period of date to date p1 will be treated as a shareholder of x and during the period of date to date p2 will be treated as a shareholder of x according y p1 and p2 must include in its income any distributions received from x during the period of ownership and must include in income its pro_rata share of the separately and nonseparately stated items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 except for the specific ruling above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x was otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
